Case 20-10343-LSS Doc 4853 Filed 05/24/21 Page 1 of 3

hank Or Pe.
cr! iecttt eee
Sppnenelion What once hcl eppored, “The 4 Rey a
Met LO

Pepe deh CAiGd howl,
La ioe a GD a re WET Nie Lut O ee fees Pogue
ad in alee

Brod lenders Cre \Wcluen
teh pes ees ate

Ay Leroroe. dun CO Wool,

   

      
   

sl C0 qepsey ) WO ou Lo toro id wea
wold LQ ning thet ta “reppimed D Wo que
LGD Cino2d Le. The rou brad Jobako d OLLIE Gnd Lhe f Rou ALE Se pect
sadly NX) PON). the. Aoieseal Chore Loaded have ra heppengd b > > he
she O) eae. Yo ioe Wha Poor Leout a Newnes +)
ey and AX) We) CoAr ALAN ve (on LAN me he

onda ibe, “Vhs Uigarruy pe “A pe yO ith
2D orb mand A bbls ual

Loukle Wirack Hoe x0 eo OND re Me: rine
howe LOVILAQ Tut 2 Laden orth ~ able na Monfiaerha

\ jones : Spoinplion: ) 2nd Miy Unre GAL

 
  

Case 20-10343-LSS Doc 4853 Filed 05/24/21 Page 2 of 3

   
  
   
      
   

uolice DNuerctos

\ " Pane do not Tuo Town Vus
AL thon bres hcl D rent Tawa VOW Lon co the ewe
Vee ek Hc iP Jornal (Witae tho gern abion

Roy bead ¢} tobe abut dk V De a Mey ce
Co nolona ‘ee Dyan Qa “hid whe, UD Med? e

‘Weppored D ne MiGant4. ator Ne ant how ie Mave
AD CyOAW Oy. Aw? :
eo

matics - AN senttarin hewk You as Gi

 

fe mS
SA SS
a ~
+B
oP og = Tl
az noe
+= = —7
BO p ———
ocr
=Sm = |
ons “
~=< = |
> “
=o >a oO |
>=S - |
2%
1 ,

94

  
 

Case 20-10343-LSS Doc 4853 Filed 05/24/21 Page3of3

INMATE FREE LETTER
DRC 4052 (8/98)
ACA 3-4431, 3-4262-4263

Nushies Faun We Aercteen
BSA Donkeugtan, Care
$24 Market Mook bt Hoon

Widlmevdon , NE
enon | 4 ¥0}-

HLS LoS Wali iii iii WEY pe AV aqhayyys Wi
